          Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 1 of 15



 1   RACHELE R. BYRD (SBN 190634)
     MARISA C. LIVESAY (SBN 223247)
 2   BRITTANY N. DEJONG (SBN 258766)
     WOLF HALDENSTEIN ADLER
 3     FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
 5   Telephone: (619) 239-4599
     Facsimile: (619) 234-4599
 6   byrd@whafh.com
     livesay@whafh.com
 7   dejong@whafh.com

 8   Attorneys for Plaintiff
     [Additional Counsel on Signature Page]
 9
10
                                   UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12   ELAINE WANG,                                 )   Case No.
                                                  )
13                                                )
                    Plaintiff,
                                                  )
14                                                )   COMPLAINT FOR VIOLATIONS OF
     v.                                           )   SECTIONS 14(a) AND 20(a) OF THE
15
                                                  )   SECURITIES EXCHANGE ACT OF
16   CYPRESS SEMICONDUCTOR                        )   1934
     CORPORATION, W. STEVE ALBRECHT,              )
17   HASSANE EL-KHOURY, OH CHUL                   )   DEMAND FOR JURY TRIAL
     KWON, CATHERINE P. LEGO, CAMILLO             )
18   MARTINO, JEFFREY J. OWENS,                   )
     JEANNINE P. SARGENT, MICHAEL S.              )
19   WISHART,                                     )
                                                  )
20                          Defendants.           )
                                                  )
21                                                )
                                                  )
22
23
24
25
26
27
28




                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
         Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 2 of 15



 1          Plaintiff Elaine Wang (“Plaintiff”), by her attorneys, makes the following allegations against
 2   Cypress Semiconductor Corporation (“Cypress” or the “Company”) and the members of the board of
 3   directors of Cypress (the “Board” or “Individual Defendants,” along with Cypress, collectively
 4   referred to as the “Defendants”), for their violations of Sections 14(a) and 20(a) of the Securities
 5   Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R.
 6   240.14a-9, and Regulation G, 17 C.F.R. § 244.100 in connection with the proposed merger (the
 7   “Proposed Transaction”) between Cypress and affiliates of Infineon Technologies AG, a German
 8   corporation (“Infineon”). The allegations in this complaint are based on the personal knowledge of
 9   Plaintiff as to herself and on information and belief (including the investigation of counsel and review
10   of publicly available information) as to all other matters stated herein.
11                                            INTRODUCTION
12          1.     This is an action brought by Plaintiff to enjoin the Proposed Transaction whereby IFX
13   Merger Sub Inc., a Delaware corporation, (“Merger Sub”) will merge with and into Cypress, with
14   Cypress continuing as the surviving corporation in the Proposed Transaction for $23.85 in cash for
15   each Cypress share owned (the “Merger Consideration”). The Board has unanimously recommended
16   to the Company’s stockholders that they vote for the Proposed Transaction at the special meeting of
17   the Cypress shareholders. The closing is expected by the end of calendar year 2019 or early 2020.
18           2.    To convince Cypress stockholders to vote in favor of the Proposed Transaction, on July
19   2, 2019, the Board authorized the filing of a materially incomplete and misleading Preliminary Proxy
20   Statement on Schedule 14A (the “Proxy”) with the Securities and Exchange Commission (“SEC”).
21   The Proxy violates Sections 14(a) and 20(a) of the Exchange Act by noncompliance with Regulation
22   G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and 17 C.F.R. § 240.14a-9, respectively).
23           3.    Defendants have failed to disclose certain material information necessary for Cypress
24   stockholders to properly assess the fairness of the Proposed Transaction, thereby violating SEC rules
25   and regulations and rendering certain statements in the Proxy materially incomplete and misleading.
26           4.    In particular, the Proxy contains materially incomplete and misleading information
27   concerning the financial forecasts for the Company prepared and relied upon by the Board in
28   recommending to the Company’s stockholders that they vote in favor of the Proposed Transaction.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         -1-
         Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 3 of 15



 1   The same forecasts were used by Cypress’s financial advisor, Morgan Stanley & Co. LLC (“Morgan
 2   Stanley”) in conducting their valuation analyses in support of their fairness opinions. The Proxy also
 3   contains materially incomplete and misleading information concerning certain financial analyses
 4   performed by Morgan Stanley.
 5           5.    The material information that has been omitted from the Proxy must be disclosed prior
 6   to the forthcoming stockholder vote in order to allow the stockholders to make an informed decision
 7   regarding the Proposed Transaction.
 8           6.    For these reasons, and as set forth in detail herein, Plaintiff asserts claims against
 9   Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’
10   violations of Regulation G and Rule 14a-9. Plaintiff seeks to enjoin Defendants from holding the
11   stockholders vote on the Proposed Transaction and taking any steps to consummate the Proposed
12   Transaction unless, and until, all material information discussed below is disclosed to Cypress
13   stockholders sufficiently in advance of the vote on the Proposed Transaction or, in the event the
14   Proposed Transaction is consummated without corrective disclosures, to recover damages resulting
15   from Defendants’ violations of the Exchange Act.
16                                     JURISDICTION AND VENUE
17           7.    This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act
18   (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges violations
19   of Section 14(a) and 20(a) of the Exchange Act.
20           8.    This Court has personal jurisdiction over each defendant named herein because each
21   defendant is either a corporation that does sufficient business in California or an individual who has
22   sufficient minimum contacts with California to render the exercise of jurisdiction by the California
23   courts permissible under traditional notions of fair play and substantial justice. All of the Defendants
24   conduct business and/or maintain offices in California. The corporate office of Cypress is located at
25   198 Champion Court, San Jose, California 95134.
26           9.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
27   § 78aa, as well as under 28 U.S.C. § 1391, because Cypress is headquartered in this District.
28   ///


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         -2-
         Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 4 of 15



 1                                                  PARTIES
 2            10.   Plaintiff has owned the common stock of Cypress since prior to the announcement of
 3   the Proposed Transaction herein complained of and continues to own this stock.
 4            11.   Cypress is a corporation duly organized and existing under the laws of Delaware and
 5   maintains its principal offices in San Jose, California. Cypress is, and at all relevant times hereto was,
 6   listed and traded on the NASDAQ Stock Exchange under the symbol “CY.”
 7            12.   Defendant W. Steve Albrecht has been the Chairman of the Board since June 2017 and
 8   has been a member of the Board since 2003.
 9            13.   Defendant Hassane El-Khoury has been the Company’s President and Chief Executive
10   Officer, and a member of the Board since August 2016.
11            14.   Defendant Oh Chul Kwon has been a member of the Board since 2015,
12            15.   Defendant Catherine P. Lego has been a member of the Board since 2017.
13            16.   Defendant Camillo Martino has been a member of the Board since 2017.
14            17.   Defendant Jeffrey J. Owens has been a member of the Board since 2017.
15            18.   Defendant Jeannine P. Sargent has been a member of the Board since 2017.
16            19.   Defendant Michael S. Wishart has been a member of the Board since 2015.
17            20.   The Defendants referred to in paragraphs 12-19 are collectively referred to herein as the
18   “Individual Defendants” and/or the “Board.”
19            21.   The Defendants referred to in paragraphs 11-19 are collectively referred to herein as the
20   “Defendants.”
21                                    SUBSTANTIVE ALLEGATIONS
22   The Proposed Transaction
23            22.   On June 2, 2019, Cypress announced that it had entered into the Agreement and Plan of
24   Merger (the “Merger Agreement”):
25
26            Munich, Germany, and San Jose, California – 3 and 2 June 2019 – Infineon
              Technologies AG (FSE: IFX / OTCQX: IFNNY) and Cypress Semiconductor
27            Corporation (NASDAQ: CY) today announced that the companies have signed a
              definitive agreement under which Infineon will acquire Cypress for US$23.85 per
28            share in cash, corresponding to an enterprise value of €9.0 billion.


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                           -3-
     Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 5 of 15



 1
        Reinhard Ploss, CEO of Infineon, said: “The planned acquisition of Cypress is a
 2
        landmark step in Infineon’s strategic development. We will strengthen and accelerate
 3      our profitable growth and put our business on a broader basis. With this transaction,
        we will be able to offer our customers the most comprehensive portfolio for linking
 4      the real with the digital world. This will open up additional growth potential in the
 5      automotive, industrial and Internet of Things sectors. This transaction also makes our
        business model even more resilient. We look forward to welcoming our new
 6      colleagues from Cypress to Infineon. Together, we will continue our shared
        commitments to innovation and focused R&D investments to accelerate technology
 7      advancements.”
 8
        Hassane El-Khoury, President and CEO of Cypress, said: “The Cypress team is
 9      excited to join forces with Infineon to capitalize on the multi-billion dollar
        opportunities from the massive rise in connectivity and computing requirements of
10      the next technology waves. This announcement is not only a testament to the strength
11      of our team in delivering industry-leading solutions worldwide, but also to what can
        be realized from uniting our two great companies. Jointly, we will enable more
12      secure, seamless connections, and provide more complete hardware and software sets
        to strengthen our customers’ products and technologies in their end markets. In
13      addition, the strong fit of our two companies will bring enhanced opportunities for
14      our customers and employees.”

15      Steve Albrecht, Chairman of the Board of Directors of Cypress, said: “For the past
        three years, our Cypress 3.0 strategy has delivered tremendous results and
16
        restructured the entire organization to focus on markets that matter. After receiving
17      interest from several companies, we entered into a transaction that is a testament to
        our team’s strategy and hard work. For Cypress shareholders, the combination of
18      continued dividends through closing plus the US$23.85 cash price represents
        significant value creation. This transaction will create product opportunities that are
19
        increasingly important in the competitive automotive, industrial, and consumer
20      markets. As Board members, we are grateful for Cypress’s outstanding management
        team, led by Hassane El-Khoury.”
21
22                                              ***

23      Transaction details
24      Under the terms of the agreement, Infineon will offer US$23.85 in cash for all
25      outstanding shares of Cypress. This corresponds to a fully diluted enterprise value for
        Cypress of €9.0 billion. The offer price represents a 46 percent premium to Cypress’s
26      unaffected 30-day volume-weighted average price during the period from 15 April to
        28 May 2019, the last trading day prior to media reports regarding a potential sale of
27      Cypress.
28


                        COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                      AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                  -4-
        Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 6 of 15



 1           Cypress expects to continue its quarterly cash dividend payments until the
             transaction closes. This includes Cypress’s previously announced quarterly cash
 2
             dividend of US$0.11 per share, payable on July 18, 2019 to holders of record of
 3           Cypress’s common stock at the close of business on June 27, 2019.

 4           The funding of the acquisition is fully underwritten by a consortium of banks.
 5           Infineon is committed to retaining a solid investment grade rating and, consequently,
             Infineon intends to ultimately finance approximately 30 percent of the total
 6           transaction value with equity and the remainder with debt as well as cash on hand.
             The financial policy to preserve a strategic cash reserve remains in place.
 7
 8           The acquisition is subject to approval by Cypress's shareholders and the relevant
             regulatory bodies as well as other customary conditions. The closing is expected by
 9           the end of calendar year 2019 or early 2020.
10           Credit Suisse and J.P. Morgan acted as lead financial advisors to Infineon. Bank of
11           America Merrill Lynch also acted as financial advisor. All three banks acted as
             structuring banks in addition to providing committed financing for the transaction,
12           Bank of America Merrill Lynch in the lead. Kirkland & Ellis LLP and Freshfields
             Bruckhaus Deringer LLP are acting as legal advisors to Infineon.
13
14           Morgan Stanley is acting as exclusive financial advisor to Cypress, and Simpson
             Thacher & Bartlett LLP is serving as legal counsel.
15
16   The Materially Misleading and Incomplete Solicitation Statement
17          23.      On July 2, 2019, Defendants caused the Proxy to be filed with the SEC in connection
18   with the Proposed Transaction. The Proxy solicits the Company’s shareholders to vote in favor of the
19   Proposed Transaction. Defendants were obligated to carefully review the Proxy before it was filed
20   with the SEC and disseminated to the Company’s shareholders to ensure that it did not contain any
21   material misrepresentations or omissions. However, the Proxy misrepresents and/or omits material
22   information that is necessary for the Company’s shareholders to make an informed decision
23   concerning whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a) and
24   20(a) of the Exchange Act.
25   Financial Forecasts
26          24.      The Proxy discloses tables for the Bidder Case forecast, Target Plan forecast, and the
27   Street Extrapolation forecast (the “Projections”). However, the Proxy fails to provide material
28   information concerning these financial forecasts, which were developed by the Company’s


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -5-
         Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 7 of 15



 1   management and relied upon by the Board in recommending that the shareholders vote in favor of the
 2   Proposed Transaction. Proxy at 73. These financial forecasts were also relied upon by the Company’s
 3   financial advisor, Morgan Stanley, in rendering its fairness opinion.
 4          25.      With respect to the Projections, the Proxy fails to provide: (i) the value of certain line
 5   items used to calculate these non-GAAP measures: non-GAAP gross profit, non-GAAP operating
 6   income, Adjusted EBITDA, non-GAAP net income, non-GAAP diluted EPS, non-GAAP gross
 7   margin, unlevered free cash flow; and (ii) a reconciliation to their most comparable GAAP measures,
 8   in direct violation of Regulation G and consequently Section 14(a). Proxy at 73.
 9          26.      The SEC has indicated that if the most directly comparable GAAP measure is not
10   accessible on a forward-looking basis, the company must disclose that fact, provide any reconciling
11   information that is available without unreasonable effort, identify any unavailable information and
12   disclose the probable significance of that information. A company is permitted to provide the
13   projected non-GAAP measure, omit the quantitative reconciliation and qualitatively explain the types
14   of gains, losses, revenues or expenses that would need to be added to or subtracted from the non-
15   GAAP measure to arrive at the most directly comparable GAAP measure, without attempting to
16   quantify all those items.
17          27.      When a company discloses non-GAAP financial measures in a registration statement
18   that were relied on by a board of directors to recommend that shareholders exercise their corporate
19   suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates, also
20   disclose all forecasts and information necessary to make the non-GAAP measures not misleading, and
21   must provide a reconciliation (by schedule or other clearly understandable method) of the differences
22   between the non-GAAP financial measure disclosed or released with the most comparable financial
23   measure or measures calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100.
24          28.      Indeed, the SEC has increased its scrutiny of the use of non-GAAP financial
25   measures in communications with shareholders. Former SEC Chairwoman Mary Jo White has stated
26   that the frequent use by publicly traded companies of unique company-specific, non-GAAP financial
27   measures (as Cypress included in the Proxy here), implicates the centerpiece of the SEC’s disclosures
28   regime:


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                           -6-
         Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 8 of 15



 1
             In too many cases, the non-GAAP information, which is meant to supplement the
 2
             GAAP information, has become the key message to investors, crowding out and
 3           effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
             Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and I,
 4           along with other members of the staff, have spoken out frequently about our concerns
 5           to raise the awareness of boards, management and investors. And last month, the
             staff issued guidance addressing a number of troublesome practices which can make
 6           non-GAAP disclosures misleading: the lack of equal or greater prominence for
             GAAP measures; exclusion of normal, recurring cash operating expenses;
 7           individually tailored non-GAAP revenues; lack of consistency; cherrypicking; and
 8           the use of cash per share data. I strongly urge companies to carefully consider this
             guidance and revisit their approach to non-GAAP disclosures. I also urge again, as I
 9           did last December, that appropriate controls be considered and that audit committees
             carefully oversee their company’s use of non-GAAP measures and disclosures.1
10
            29.      The SEC has repeatedly emphasized that disclosure of non-GAAP forecasts can be
11
     inherently misleading and has therefore heightened its scrutiny of the use of such forecasts.2 Indeed,
12
     the SEC’s Division of Corporation Finance released a new and updated Compliance and Disclosure
13
     Interpretation (“C&DI”) on the use of non-GAAP financial measures to clarify the extremely narrow
14
     and limited circumstances, known as the business combination exemption, where Regulation G would
15
     not apply.3
16
            30.      More importantly, the C&DI clarifies when the business combination exemption does
17
     not apply:
18
19   1
             Mary Jo White, Keynote Address, International Corporate Governance Network Annual
20   Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
     GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
21   speech.html (last visited July 3, 2019) (emphasis added).
22   2
              See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
     Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE GOVERNANCE AND FINANCIAL
23
     REGULATION (June 24, 2016), https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
24   measures-the-secs-evolving-views/ (last visited July 3, 2019); Gretchen Morgenson, Fantasy Math Is
     Helping Companies Spin Losses Into Profits, N.Y. TIMES, Apr. 22, 2016,
25   http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-
     profits.html?_r=0 (last visited July 3, 2019).
26
     3
             Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE COMMISSION (Apr. 4,
27   2018), https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101 (last visited July 3,
28   2019). To be sure, there are other situations where Regulation G would not apply but are not
     applicable here.

                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -7-
           Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 9 of 15



 1            There is an exemption from Regulation G and Item 10(e) of Regulation S-K for non-
              GAAP financial measures disclosed in communications subject to Securities Act
 2
              Rule 425 and Exchange Act Rules 14a-12 and 14d-2(b)(2); it is also intended to
 3            apply to communications subject to Exchange Act Rule 14d-9(a)(2). This exemption
              does not extend beyond such communications. Consequently, if the same non-GAAP
 4            financial measure that was included in a communication filed under one of those
 5            rules is also disclosed in a Securities Act registration statement, proxy statement, or
              tender offer statement, this exemption from Regulation G and Item 10(e) of
 6            Regulation S-K would not be available for that non-GAAP financial measure.
     Id.
 7
              31.    Thus, the C&DI makes clear that the so-called “business combination” exemption
 8
     from the Regulation G non-GAAP to GAAP reconciliation requirement applies solely to the extent
 9
     that a third-party, such as a financial advisor, has utilized projected non-GAAP financial measures to
10
     render a report or opinion to the Board. To the extent the Board also examined and relied on internal
11
     financial forecasts to recommend a transaction, Regulation G applies.
12
               32.   Thus, to bring the Proxy into compliance with Regulation G as well as cure the
13
     materially misleading nature of the forecasts under SEC Rule 14a-9 as a result of the omitted
14
     information, Defendants must provide a reconciliation table of the non-GAAP measures to the most
15
     comparable GAAP measures.
16
     Financial Analyses
17
               33.   With respect to Morgan Stanley’s Public Trading Comparables Analysis, the Proxy
18
     fails to disclose the estimated outstanding shares of Company common stock on a fully-diluted basis,
19
     as provided by Company management on May 30, 2019.
20
               34.   With respect to Morgan Stanley’s Discounted Equity Value Analysis, the Proxy fails
21
     to disclose: (i) the basis for Morgan Stanley’s selection of the range of discount rate of 11.1% for 1.6
22
     years; and (ii) the basis for Morgan Stanley selecting the ranges of price to earnings multiples for the
23
     comparable companies and the growth profile of the Company.
24
               35.   With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy fails to
25
     disclose: (i) the basis for Morgan Stanley’s selection of the range of discount rate ranging from 9.4%
26
     to 11.1%; (ii) the basis for Morgan Stanley’s selection of the range of perpetual growth rates ranging
27
     from 2% to 3%; and (iii) the total outstanding fully-diluted shares of Company common stock, as
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         -8-
        Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 10 of 15



 1   provided by the Company management on May 30, 2019.
 2             36.   With respect to Morgan Stanley’s Precedent Transactions Analysis, the Proxy fails to
 3   disclose: (i) NTM EBITDA multiples for each target company analyzed by Morgan Stanley; and (ii)
 4   the individual premiums for the transactions observed by Morgan Stanley in the analysis.
 5             37.   In sum, the Proxy independently violates both: (i) Regulation G, which requires a
 6   presentation and reconciliation of any non-GAAP financial measure to their most directly comparable
 7   GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information renders certain
 8   statements, discussed above, materially incomplete and misleading. As the Proxy independently
 9   contravenes the SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a) of
10   the Exchange Act by filing the Proxy to garner votes in support of the Proposed Transaction from
11   Cypress shareholders.
12             38.   Absent disclosure of the foregoing material information prior to the special
13   shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be able to make a fully
14   informed decision regarding whether to vote in favor of the Proposed Transaction, and she is thus
15   threatened with irreparable harm, warranting the injunctive relief sought herein.
16
                                     FIRST CAUSE OF ACTION
17
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
18                         and 17 C.F.R. § 244.100 Promulgated Thereunder)

19             39.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

20   herein.

21             40.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use of

22   the mails or by any means or instrumentality of interstate commerce or of any facility of a national

23   securities exchange or otherwise, in contravention of such rules and regulations as the Commission

24   may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

25   solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

26   any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

27   U.S.C. § 78n(a)(1).

28             41.   As set forth above, the Proxy omits information required by SEC Regulation G, 17


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        -9-
        Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 11 of 15



 1   C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G among other things,
 2   requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation of the
 3   “most directly comparable” GAAP measure, and a reconciliation “by schedule or other clearly
 4   understandable method” of the non-GAAP measure to the “most directly comparable” GAAP
 5   measure. 17 C.F.R. § 244.100(a).
 6             42.   The failure to reconcile the numerous non-GAAP financial measures included in the
 7   Proxy violates Regulation G and constitutes a violation of Section 14(a).
 8                                 SECOND CAUSE OF ACTION
 9             (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                               and Rule 14a-9 Promulgated Thereunder)
10
               43.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth
11
     herein.
12
               44.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration
13
     statements that contain “any statement which, at the time and in the light of the circumstances under
14
     which it is made, is false or misleading with respect to any material fact, or which omits to state any
15
     material fact necessary in order to make the statements therein not false or misleading.” 17 C.F.R. §
16
     240.14a-9.
17
               45.   Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]
18
     public a non-GAAP financial measure that, taken together with the information accompanying that
19
     measure . . . contains an untrue statement of a material fact or omits to state a material fact necessary
20
     in order to make the presentation of the non-GAAP financial measure . . . not misleading.” 17 C.F.R.
21
     § 244.100(b).
22
               46.   Defendants have issued the Proxy with the intention of soliciting shareholder support
23
     for the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination of
24
     the Proxy, which fails to provide critical information regarding, amongst other things, the financial
25
     forecasts for the Company.
26
               47.   In so doing, Defendants made untrue statements of fact and/or omitted material facts
27
     necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue
28
     of their roles as officers and/or directors, were aware of the omitted information but failed to disclose

                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         - 10 -
        Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 12 of 15



 1   such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,
 2   as they had reasonable grounds to believe material facts existed that were misstated or omitted from
 3   the Proxy, but nonetheless failed to obtain and disclose such information to shareholders although
 4   they could have done so without extraordinary effort.
 5            48.    The Individual Defendants knew or were negligent in not knowing that the Proxy is
 6   materially misleading and omits material facts that are necessary to render it not misleading. The
 7   Individual Defendants undoubtedly reviewed and relied upon the omitted information identified
 8   above in connection with their decision to approve and recommend the Proposed Transaction.
 9            49.    The Individual Defendants knew or were negligent in not knowing that the material
10   information identified above has been omitted from the Proxy, rendering the sections of the Proxy
11   identified above to be materially incomplete and misleading.
12            50.    The Individual Defendants were, at the very least, negligent in preparing and
13   reviewing the Proxy. The preparation of a registration statement by corporate insiders containing
14   materially false or misleading statements or omitting a material fact constitutes negligence. The
15   Individual Defendants were negligent in choosing to omit material information from the Proxy or
16   failing to notice the material omissions in the Proxy upon reviewing it, which they were required to
17   do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved
18   in the process leading up to the signing of the Merger Agreement and the preparation of the
19   Company’s financial forecasts.
20            51.    Cypress is also deemed negligent as a result of the Individual Defendants’ negligence
21   in preparing and reviewing the Proxy.
22            52.    The misrepresentations and omissions in the Proxy are material to Plaintiff, who will
23   be deprived of her right to cast an informed vote if such misrepresentations and omissions are not
24   corrected prior to the vote on the Proposed Transaction.
25            53.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
26   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
27   Defendants’ actions threaten to inflict.
28   ///


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                     - 11 -
        Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 13 of 15



 1                                    THIRD CAUSE OF ACTION
                                 (Against the Individual Defendants for
 2                           Violations of Section 20(a) of the Exchange Act)
 3             54.   Plaintiff incorporates each and every allegation set forth above as if fully set forth
 4   herein.
 5             55.   The Individual Defendants acted as controlling persons of Cypress within the
 6   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as
 7   officers and/or directors of Cypress, and participation in and/or awareness of the Company’s
 8   operations and/or intimate knowledge of the incomplete and misleading statements contained in the
 9   Proxy filed with the SEC, they had the power to influence and control and did influence and control,
10   directly or indirectly, the decision making of the Company, including the content and dissemination
11   of the various statements that Plaintiff contends are materially incomplete and misleading.
12             56.   Each of the Individual Defendants was provided with or had unlimited access to
13   copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly
14   after these statements were issued and had the ability to prevent the issuance of the statements or
15   cause the statements to be corrected.
16             57.   In particular, each of the Individual Defendants had direct and supervisory
17   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had the
18   power to control or influence the particular transactions giving rise to the Exchange Act violations
19   alleged herein, and exercised the same. The Proxy at issue contains the unanimous recommendation
20   of each of the Individual Defendants to approve the Proposed Transaction. They were thus directly
21   involved in preparing the Proxy.
22             58.   In addition, as the Proxy sets forth at length, and as described herein, the Individual
23   Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The
24   Proxy purports to describe the various issues and information that the Individual Defendants reviewed
25   and considered. The Individual Defendants participated in drafting and/or gave their input on the
26   content of those descriptions.
27             59.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
28   the Exchange Act.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 12 -
        Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 14 of 15



 1             60.   As set forth above, the Individual Defendants had the ability to exercise control over
 2   and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their acts
 3   and omissions as alleged herein. By virtue of their positions as controlling persons, these Defendants
 4   are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of
 5   Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
 6             61.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
 7   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
 8   Defendants’ actions threaten to inflict.
 9                                         RELIEF REQUESTED
10             WHEREFORE, Plaintiff demands judgment against Defendants as follows:
11             A.    Preliminarily and permanently enjoining Defendants and their counsel, agents,
12   employees and all persons acting under, in concert with, or for them, from proceeding with,
13   consummating, or closing the Proposed Transaction, unless and until the Company discloses the
14   material information discussed above which has been omitted from the Proxy;
15             B.    In the event that the proposed transaction is consummated, rescinding it and setting it
16   aside, or awarding rescissory damages;
17             C.    Awarding compensatory damages against Defendants, individually and severally, in
18   an amount to be determined at trial, together with pre-judgment and post-judgment interest at the
19   maximum rate allowable by law, arising from the Proposed Transaction;
20             D.    Awarding Plaintiff the costs and disbursements of this action and reasonable
21   allowances for fees and expenses of Plaintiff’s counsel and experts; and
22             E.    Granting Plaintiff such other and further relief as the Court may deem just and
23   proper.
24                                     DEMAND FOR JURY TRIAL
25             Plaintiff hereby demands a trial by jury.
26   DATED: July 3, 2019                                   WOLF HALDENSTEIN ADLER
                                                            FREEMAN & HERZ LLP
27
28                                                         By: /s/ Rachele R. Byrd
                                                           RACHELE R. BYRD

                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 13 -
       Case 5:19-cv-03855-NC Document 1 Filed 07/03/19 Page 15 of 15



 1                                             MARISA C. LIVESAY
                                               BRITTANY N. DEJONG
 2                                             750 B Street, Suite 1820
                                               San Diego, CA 92101
 3                                             Telephone: (619) 239-4599
                                               Facsimile: (619) 234-4599
 4                                             byrd@whafh.com
 5                                             livesay@whafh.com
                                               dejong@whafh.com
 6
                                               Of Counsel:
 7
                                               WOLF HALDENSTEIN ADLER
 8                                              FREEMAN & HERZ LLP
 9                                             GLORIA KUI MELWANI
                                               270 Madison Avenue
10                                             New York, NY 10016
                                               Telephone: (212) 545-4600
11                                             Facsimile: (212) 686-0114
12                                             Counsel for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
     CYPRESS: 25737

25
26
27
28


                        COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                      AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                           - 14 -
